 

 

September 27, 2013 (Sent via Electronic Mail)

 

Mr. Steve Saleen, Chief Executive Officer

Saleen Automotive, Inc.

2735 Wardlow Road

Corona, CA 92882

 

Dear Mr. Saleen,

 

Thank you for the opportunity to work with you and your company, Saleen
Automotive, Inc.

 

This letter agreement (the “Agreement”) confirms that Saleen Automotive, Inc.
and its subsidiaries (“Client”) has engaged Ascendiant Capital Markets, LLC
("Ascendiant") to act as its exclusive advisor to provide corporate finance and
investment banking related advice in connection with a possible Transaction
involving the Client, including, but not limited to, identifying potential third
party Transaction partners acceptable to the Client (“Transaction Candidates” or
“Candidates”), coordinating visits by and communication with such Transaction
Candidates, performing financial analysis with respect to potential
Transactions, and assisting the Client in structuring, planning and negotiating
the terms of a potential Transaction (the “Engagement”).

 

Ascendiant Capital Markets, LLC is an investment banking firm registered as a
broker-dealer with the U.S. Securities and Exchange Commission (SEC), and member
of the Financial Industry Regulatory Authority (FINRA) and Securities Investor
Protection Corporation (SIPC).

 

For the purposes of this Agreement, Transaction means, whether effected directly
by the Client (or any of the entities comprising the Client) or indirectly by or
through any third party with which the Client may arrange to effect the
Transaction or in one or more transactions or a series of transactions,
principally for bona fide capital raising purposes whereby cash is received by
the Client in consideration for the issuance, conversion or cancellation of
equity, debt or equity or debt linked securities by the Client (a “Financing”).

Ascendiant shall devote such time and efforts to the affairs of the Client as is
reasonably necessary to render the services contemplated by this Agreement. Any
work or task of Ascendiant provided for herein which requires Client to provide
certain information to assist Ascendiant in completion of the work shall be
excused (without effect upon any obligation of Client) until such time as Client
has fully provided all information and cooperation necessary for Ascendiant to
complete the work. The services of Ascendiant shall not include the rendering of
any legal opinions or the performance of any work that is in the ordinary
purview of a certified public accountant.

 

It is expressly understood and agreed that Ascendiant shall have no power to
bind Client to any Transaction or contract obligation. Client shall have the
right to refuse any Transaction proposal presented to it without incurring any
obligations to Ascendiant.

 

Although Ascendiant cannot guarantee results on behalf of the Client, it shall
use its best efforts to provide the services listed above.

 

1.                Retainer. N/A.

 

2.                Success Fee.

 

(a)             Financing with any Candidate introduced by Ascendiant. Client
agrees that should Client accept and complete a Transaction(s) with any
Candidate Ascendiant presents or introduces to Client during the Term of this
Agreement, or if Client should for a period of twelve (12) months following the
termination of this Agreement (including extensions) accept financing or
complete a Transaction from any Candidate presented or introduced to Client by
Ascendiant there shall become due and payable via wire transfer to Ascendiant
immediately upon consummation of each Transaction, a cash fee payable to
Ascendiant equal to nine percent (9%) of the gross proceeds raised and actually
received by the Client in such Financing and issue Ascendiant warrants to
purchase shares of common stock of the Client (the “Warrants”) equal to nine
percent (9%) of the equity or equity linked securities sold in such Financing.

(b)             Financing consummated directly by Client. Client agrees that
should Client accept and complete a Transaction(s) with any party directly
(other than a Candidate Ascendiant presents or introduces to Client) , there
shall become due and payable via wire transfer to Ascendiant immediately upon
consummation of each Transaction, a cash fee payable to Ascendiant equal to
three percent (3%) of the gross proceeds raised and actually received by the
Client in such Financing and issue Ascendiant warrants to purchase shares of
common stock of the Client (the “Warrants”) equal to three percent (3%) of the
equity or equity linked securities sold in such Financing.

For the fees payable to Ascendiant as referenced above in Sections 2(a) and
2(b), the Warrants will be identical in all material respects to other warrants
sold in such Financing, if any, including exercise price, maturity date,
cashless exercise, registration rights and anti-dilution protections, and
provided further, that in the event no other warrants are sold in the Financing,
the Warrant will have an exercise price equal to the price per share of the
equity or equity linked securities sold in the Financing (with cashless
exercise) and a maturity date equal to the date which is three (3) years after
the date such Financing is consummated.

 

Should Ascendiant not be paid within seven (7) business days after the
completion of a Transaction, a service charge shall accrue from the date of the
Transaction at the rate of 1.5% per month.

 

3.                Expenses. Client shall reimburse Ascendiant for all
pre-approved (in writing or email), out-of-pocket expenses incurred in the
performance of the duties to meet the obligations of this Agreement. Payment
shall be made within seven (7) days of invoice. The Client agrees that it will
engage its legal counsel at its own expense to assist in the preparation of any
legal documents or definitive agreements deemed necessary to facilitate the
Transaction(s) contemplated herein.

 

4.                Term. The term of this Agreement shall be for a period of one
year from the date of this Agreement or the final closing of a Transaction
whichever is earlier (the “Term”). Notwithstanding the foregoing, either party
may terminate this Agreement, upon 10 days’ notice, provided however that any
compensation and reimbursements due to Ascendiant pursuant to Sections 1, 2, and
3 shall survive such termination and shall remain in full force and effect.

 

5.                Representations, Warranties, and Indemnification. Each of
Ascendiant and Client represents and warrants to each other that this Agreement
has been duly authorized, executed and delivered by it; and, assuming the due
execution by the other party, constitutes a legal, valid and binding agreement
of it, enforceable against it in accordance with its terms. Each of Ascendiant
and Client agrees to comply with all applicable securities laws, and the Client
will disclose to Ascendiant all information necessary for Ascendiant to act upon
Client's request and to notify Ascendiant promptly of any material changes to
such information. During the Term and the tail period contemplated in Section
2(a), Client hereby represents that it shall notify Ascendiant within five (5)
business days of the completion of any Transaction(s) occurring during the Term
of this Agreement and/or during the applicable tail period to the extent
involving Candidates introduced or presented by Ascendiant. Additionally, each
of the Client and Ascendiant agrees to indemnify the other and the other’s
affiliates in accordance with the terms and conditions in Exhibit “A” to this
Agreement.

 

6.                Confidentiality. This Agreement supersedes any and all prior
non-disclosure and confidentiality agreements between Client and Ascendiant.
Ascendiant and Client each agree to keep confidential and provide reasonable
security measures to keep confidential information where release may be
detrimental to their respective business interests. Ascendiant and Client shall
each require their employees, agents, affiliates, other licensees, and others
who will have access to the information through Ascendiant and Client
respectively, to abide by the confidentiality provisions contemplated by this
Agreement in perpetuity. Ascendiant will not, either during its engagement by
the Client pursuant to this Agreement or at any time thereafter, disclose, use
or make known for its or another's benefit any confidential information,
knowledge, or data of the Client or any of its affiliates in any way acquired or
used by Ascendiant during its engagement by the Client. Confidential
information, knowledge or data of the Client and its affiliates shall not
include any information that is, or becomes generally available to the public
other than as a result of a disclosure by Ascendiant or its representatives.
Notwithstanding the foregoing, Client hereby authorizes Ascendiant to transmit
to prospective Candidates, information and materials provided by Client and/or
developed by Ascendiant on behalf of Client upon approval by Client of such
materials. Additionally, at any time after the consummation or other public
announcement of the Transaction, Ascendiant may, at its own expense, use, from
time to time, the Client’s name and logo and a brief description of the
Transaction in publications and/or marketing materials prepared and/or
distributed by Ascendiant.

 

7.                Reserved.

 

8.                Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California applicable to
contracts executed and to be wholly performed therein without regard to its
conflict of law doctrine. The Client and Ascendiant hereby agree that any
dispute concerning this Agreement shall be resolved through binding arbitration
before the FINRA in Los Angeles County pursuant to its arbitration rules, or, at
the sole discretion of Ascendiant, through state or federal court of competent
jurisdiction. The prevailing party shall be entitled, in addition to such other
relief that may be granted, to a reasonable sum of attorney’s fees and any other
costs and expenses relating thereto.

 

9.                Entire Agreement. This Agreement represents the entire
agreement by and between the Client and Ascendiant and supersedes any and all
other agreements, either oral or written, with respect to the Agreement. Each
party to this Agreement acknowledges that no representation, inducements,
promises or agreement, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement, or promise not contained in this Agreement shall be
valid or binding. The Client and Ascendiant hereby agree that the opening and
closing statements of this Agreement are incorporated herein by this reference
and made a material part of this Agreement. If any part of this Agreement is
found, or deemed by a court of competent jurisdiction, to be invalid or
unenforceable, that part shall be severable from the remainder of the Agreement.
This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Any modification of this Agreement will be effective only
if it is in writing and signed by the Client and Ascendiant.

 

10.             Survival of Certain Provisions. Sections 1, 2, 3, 5, 6, 7, 8, 9,
10 and Exhibit “A” of this Agreement shall survive this Agreement, and remain
operative and in full force and effect, regardless of, (i) the completion of any
Transaction, (ii) the resignation of Ascendiant or any termination of
Ascendiant’s services, or (iii) any amendment, expiration or termination of this
Agreement, and shall be binding upon, and shall inure to the benefit of, any
successors, assigns, heirs and personal representatives of the Client,
Ascendiant, and the Indemnified Persons.

 

Please initial each page, sign below, and return an original and one copy of
this letter to the undersigned to indicate your acceptance of the terms set
forth herein, whereupon this letter and your acceptance shall constitute a
binding agreement by and between Client and Ascendiant as of the date first
above written. We appreciate the opportunity to be of service and look forward
to a cooperative working relationship with you and your staff.

 

Sincerely,Accepted and Agreed:

 

Ascendiant Capital Markets, LLC Saleen Automotive, Inc.

 

Bradley J. Wilhite

____________________________________________________________

By: Bradley J. Wilhite By:

Its: Managing Partner Its:

Date: September 27, 2013 Date: ______________

 

 

 

 

EXHIBIT “A” TO ENGAGEMENT AGREEMENT

 

This Exhibit “A” is a part of and is incorporated into that certain letter
agreement between Client and Ascendiant. The letter agreement and this
Exhibit “A” are referred to herein as the "Agreement". Capitalized terms used
herein without definition shall have the meanings ascribed to them in the letter
agreement.

 

Each of the Client and Ascendiant (each an “Indemnifying Party”) agrees to
indemnify and hold harmless the other, any affiliates and the respective
officers, directors, partners, employees, representatives and agents and any
other persons controlling the other or any affiliates within the meaning of the
Securities Act of 1933 or the Securities Exchange Act of 1934 (each such person
or entity being referred to as an "Indemnified Person"), to the fullest extent
lawful, from and against, and the Indemnified Persons shall have no liability to
the Indemnifying Party or its owners, affiliates, controlling persons, security
holders or creditors for, all claims, liabilities, losses, damages and expenses,
including without limitation and as incurred, reimbursement of all costs of
investigating, preparing, pursuing, or defending any such claim or action,
including fees and expenses of counsel to, and the per diem costs and expenses
of personnel of, the Indemnified Person (collectively, "Losses"), whether or not
arising out of pending or threatened litigation, governmental investigation,
arbitration or other alternative dispute resolution, or other action or
proceeding (individually a "Proceeding" and collectively "Proceedings"),
directly or indirectly related to or arising out of, or in connection with
(i) actions taken or omitted to be taken by the Indemnifying Party, its
affiliates, employees, directors, officers, partners, representatives or agents
in connection with any Transaction(s) or activities contemplated by this
Agreement; (ii) actions taken or omitted to be taken by any Indemnified Person
pursuant to the terms of, or in connection with services rendered pursuant to,
this Agreement, provided that in the case of this subsection (ii) the
Indemnifying Party shall not be responsible for any Losses arising out of or
based upon the willful misconduct or negligence (as determined by the judgment
of a court of competent jurisdiction, no longer subject to appeal or further
review) of or by such Indemnified Person; and (iii) any untrue statement or
alleged untrue statement of material fact contained in any Information approved
by the Client or any omission or alleged omission to state a material fact
necessary to make the statements therein not misleading (other than untrue
statements or alleged untrue statements in, or omissions or alleged omissions
from, information relating to an Indemnified Person furnished in writing by or
on behalf of such Indemnified Person expressly for use in such Information). If
the indemnification provided for under this Agreement is unavailable to an
Indemnified Person in respect of any Losses, then the Indemnifying Party, in
lieu of indemnifying such Indemnified Person, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such Losses in such
proportion as is appropriate to reflect the relative fault of the Client on the
one hand and the Indemnified Person on the other, as well as any other relevant
equitable considerations. If any Proceeding is commenced as to which an
Indemnified Person demands indemnification, the Indemnified Person shall have
the right to retain counsel of its own choice to represent it, the Indemnifying
Party shall pay the reasonable fees and expenses of such counsel, and such
counsel shall to the extent consistent with its professional responsibilities
cooperate with the Indemnifying Party and any counsel designated by the
Indemnifying Party , provided, that in no event shall the Indemnifying Party be
required to pay fees and expenses under this indemnity for more than one firm of
attorneys for the Indemnified Person in any jurisdiction in any one legal action
or group of related legal actions. The Indemnifying Party shall be liable as
provided herein for any settlement of any claim against Ascendiant or any
Indemnified Person made with the Indemnifying Party’s written consent, which
consent shall not be unreasonably withheld. The Indemnifying Party agrees that
it will not, without the prior written consent of Ascendiant or the Client, as
applicable, settle or compromise or consent to the entry of any judgment in any
Proceeding (whether or not any Indemnified Person is a party thereto) unless
such settlement, compromise or consent includes an unconditional release of
Ascendiant and each other Indemnified Person from all liability arising or that
may arise out of such Proceeding. The indemnity and contribution obligations of
the Indemnifying Party set forth herein shall be in addition to any liability or
obligation the Indemnifying Party may have to any Indemnified Person at common
law or otherwise. The Indemnifying Party hereby consents to personal
jurisdiction, service and venue in any court in which any claim, which is
subject to this Agreement, is brought against Ascendiant or any other
Indemnified Person.

 

